Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Motion by appellant to have appeal added to the calendar for the January 1962 Term, granted; appeal ordered on the calendar for said term. Motion by appellant for assignment of counsel granted. Anthony F. Marra, Esq., 100 Centre St., New York 13, N. Y., is assigned as counsel to prosecute the appeal. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.